Case 2:09-cr-20326-NGE-VMM ECF No. 599, PageID.2715 Filed 04/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
               Plaintiff,                                Case No. 09-20326
 v.                                                      Honorable Nancy G. Edmunds
 CLARENCE HENRY COHEN (D-9),

               Defendant.
 _______________________________/

                ORDER REQUESTING SUPPLEMENTAL INFORMATION

        Pending before the Court is Defendant’s second emergency motion for

 compassionate release. (ECF No. 593.) The Court has determined that additional

 information is needed to resolve this motion. More specifically, the Court notes that

 while Defendant states he has taken classes while incarcerated and has been a model

 inmate during the last four to five years, the government avers that Defendant has not

 undertaken any vocational training and has had two incidents of misconduct. The

 government has not provided the dates of those incidents or indicated what they may

 be. And neither party has submitted any documentary evidence to support their

 assertions regarding Defendant’s record.

        THEREFORE, IT IS HEREBY ORDERED that the government obtain from the

 Bureau of Prisons Defendant’s educational and disciplinary records and submit those

 records to the Court within fourteen (14) days of the date of this order.

        SO ORDERED.
                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge
 Dated: April 19, 2021
Case 2:09-cr-20326-NGE-VMM ECF No. 599, PageID.2716 Filed 04/19/21 Page 2 of 2




 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on April 19, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager
